Exhibit 10.4

BATS GLOBAL MARKETS, INC.
2016 OMNIBUS INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

___________________, 2016

 

Subject to the terms and conditions set forth in this grant letter (the “Grant
Letter”) and Exhibit A (the Grant Letter and Exhibit A together constituting
this  “Agreement”), Bats Global Markets, Inc., a Delaware corporation (the
“Company”), has granted you as of the Grant Date set forth below an option to
purchase Shares (the “Award”).  The Award is granted under and is subject to the
Bats Global Markets, Inc. 2016 Omnibus Incentive Plan (the “Plan”).  Unless
defined in this Agreement, capitalized terms shall have the meanings assigned to
them in the Plan.  In the event of a conflict among the provisions of the Plan,
this Agreement and any descriptive materials provided to you, the provisions of
the Plan shall control.

 

AWARD TERMS

 

PARTICIPANT: 

GRANT DATE:    

SHARES SUBJECT TO AWARD:    

PER SHARE EXERCISE PRICE:

VESTING TERMS:   

 

Please review this Agreement and let us know if you have any questions about
this Agreement, the Award or the Plan.  You are advised to consult with your own
tax advisors in respect of any tax consequences arising in connection with this
Award.

 

If you have questions please contact Thad Prososki, VP, Human Resources, via
telephone at 913.815.7183, or via email at tprososki@bats.com.  If not, please
sign and date this Agreement where indicated below. 

 

 



 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

BATS GLOBAL MARKETS, INC.

By:

 

 

Name:

Chris Concannon

 

Title:

CEO

 

 

 

 

Name:  

 

 

 

EXHIBIT A

BATS GLOBAL MARKETS, INC.
STOCK OPTION AWARD AGREEMENT

THIS AGREEMENT, made and entered into on the date of the Grant Letter, by and
between Bats Global Markets, Inc., a Delaware corporation (the “Company”) and
the individual listed in the Grant Letter as the Participant.

WHEREAS, the Participant has been granted the Award under the Plan;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows. 

1. Grant of Option.  The Company, pursuant to the Plan, hereby grants to
Participant an option to purchase all or any part of the number of Shares set
forth in the Grant Letter (“Option Shares”) at the per share exercise price set
forth in the Grant Letter,  pursuant to the provisions of the Plan, the terms of
which are incorporated herein, and further subject to the terms and conditions
hereinafter set forth (the “Option”).  The Option is not intended to be an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended. 

2. Terms and Conditions. It is understood and agreed that the Award evidenced
hereby is subject to the following terms and conditions: 

(a) Vesting.  The Option shall vest and become exercisable in accordance with
the vesting schedule set forth in  the Grant Letter;  provided that the Option
to the extent in effect but not previously vested shall fully vest upon a
Termination of Service without Cause or for Good Reason within twelve (12)
months following a Change of Control. For purposes of this Agreement, “Good
Reason” means “Good Reason” as defined in the Participant’s employment or
similar agreement with the Company, if any, or if not so defined, the occurrence
of any of the following events, in each case without the Participant’s consent:
(i) a material reduction in the Participant’s base compensation or bonus
opportunity, other than any such reduction that applies generally to similarly
situated employees or executives of the Company, (ii) relocation of the
geographic location of the Participant’s principal place of employment or
service by more than 50 miles from the Participant’s current principal place of
employment or service or (iii) a material reduction in the Participant’s title,
duties, responsibilities or authority.

(b) Term of Option.  The term of the Option shall expire at 11:59 p.m. Central
Time on the tenth (10th)  anniversary of the Grant Date, unless terminated
earlier in accordance herewith.  In no event may any portion of the Option be
exercised after it has expired.

(c) Manner of Exercise.  Participant may, subject to the limitations in this
Agreement and the Plan, exercise all or any portion of the Option that has
vested.  In order to exercise the Option, Participant shall deliver to the
Company a written notice specifying the number of Option Shares to be purchased,
accompanied by (i) payment in full of the

 



--------------------------------------------------------------------------------

 

 

entire Option Price with respect to such Option Shares and an amount equal to
the aggregate minimum federal, state and local income and employment taxes which
the Company is obligated to withhold and deposit on behalf of Participant with
respect to such exercise (the “Withholding Obligation”) or (ii) (x) delivery of
an irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay in full the Option Price with
respect to such Option Shares and the Withholding Obligation or (y) delivery by
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay in the full the Option Price with respect to such
Option Shares and the Withholding Obligation.  The Committee may, in its
discretion, permit Participant to pay all or part of the Option Price or the
Withholding Obligation of Participant by delivering to the Company for
cancellation, Option Shares or an unexercised, but then exercisable, portion of
the Option to purchase Option Shares, provided that only whole Option Shares (or
a portion of the Option representing only whole Option Shares) may be so used
for payment of the Withholding Obligation and any portion of the Withholding
Obligation which can not be satisfied with whole Option Shares (or a portion of
the Option representing only whole Option Shares) must be paid in cash.  No
portion of the Option may be exercised after it has expired pursuant to Section
2(b) above or the termination of Participant’s rights with respect to the Option
pursuant to Section 3 below.

(d) Adjustment in Capitalization.  In the event of an extraordinary
cash dividend, a dividend in the form of Shares or other securities,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, separation, rights offering, split-up, spin off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, issuance of Shares pursuant to the anti-dilution provisions of
securities of the Company, or other similar corporate transaction or event
affecting the Shares, or changes in applicable laws, regulations or accounting
principles, the Committee shall adjust the terms of this Agreement and the
Option, to the extent necessary, in its sole discretion, in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or this Agreement.  In no event shall the
Committee adjust the terms of this Agreement or the Option in a manner which
would cause the Option to be subject to the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended.

(e) No Right to Continued Employment.  This Award shall not confer upon the
Participant any right with respect to continuance of employment by the Company
or any Subsidiary nor shall this Award interfere with the right of the Company
or any Subsidiary to terminate the Participant’s employment at any time.

(f) No Right to Future Awards.  The Participant acknowledges that the Award does
not constitute a promise of future grants.  The Company, in its sole discretion,
maintains the right to make, or not to make, additional grants of Shares under
the Plan.

3. Exercise in Event of Death or Termination of Employment. 

 



--------------------------------------------------------------------------------

 

 

(a) Death or Disability.  If Participant dies while employed by the Company or a
Subsidiary, the Option held by Participant at the time of death may be exercised
by Participant’s estate or the person to whom such Option is transferred by will
or the applicable law of descent and distribution, with respect to all or any
part of the Option which was exercisable by Participant immediately prior to his
or her death, at any time which is both before the time such Option would
otherwise expire and the twelve-month anniversary of the date of death.  If
Participant’s employment is terminated by the Company or a Subsidiary as a
consequence of his or her Disability, any Option held by Participant at the time
of such termination may be exercised by Participant at any time which is both
before the time such Option would otherwise expire and prior to the twelve-month
anniversary of the date his or her employment terminated or within such extended
exercise period as the Committee may determine at the time of such
termination; provided that, such extended period shall not extend beyond the
earlier of (i) the first anniversary of the Termination of Service or (ii) the
time the option would otherwise expire, but only with respect to the portion of
the Option which was exercisable on the date of Participant’s Termination of
Service.  To the extent such Option was not exercisable on the date of
Participant’s Termination of Service, such portion of the Option shall
terminate.

(b) For Cause. If Participant’s employment is terminated by the Company for
Cause, any Options held by Participant shall be immediately cancelled and may
not thereafter be exercised, even if exercisable on the date of such Termination
of Service.

(c) Change of Control.  Notwithstanding any provision of this Agreement to the
contrary, if, within twelve (12) months following a Change of Control, the Award
(or a substitute award) remains outstanding and the Participant incurs a
Termination of Service without Cause or for Good Reason, the Award shall become
immediately vested in full and fully exercisable upon such Termination of
Service as set forth in Section 2(a),  and may be exercised by Participant at
any time which is both before the time such Award would otherwise expire and
prior to the 90-day anniversary of the date he or she incurred a Termination of
Service without Cause or for Good Reason; provided that, such extended period
shall not extend beyond the earlier of (i) the 90-day anniversary of the
Termination of Service or (ii) the time the option would otherwise expire.

(d) Exercise Following Termination of Employment.    If  Participant’s
employment terminates for any reason other than death or Disability or for
Cause, the Option held by Participant at the time of such Termination of Service
may be exercised at any time which is both before the time such Option would
otherwise expire and within ninety (90) days of the date of such Termination of
Service or within such extended exercise period as the Committee may determine
at the time of such Termination of Service; provided that, such extended period
shall not extend beyond the earlier of (i) the first anniversary of the
Termination of Service or (ii) the time the option would otherwise expire, but
only with respect to the portion of the Option which was exercisable on the date
of Participant’s Termination of Service.  Except as set forth in Section 3(c),
 to the extent such Option was not exercisable on the date of Participant’s
Termination of Service, such portion of the Option shall terminate.

4. Limitations on Transferability of Options.

 



--------------------------------------------------------------------------------

 

 

(a) General Limitation.  Except as otherwise amended by the Committee,
Participant (or any successor or assign) shall not, during Participant’s
lifetime, sell, assign, mortgage, hypothecate, transfer, pledge, create a
security interest in or lien on, encumber, gift, place in trust (either voting
or other), or otherwise dispose of the Option, or any portion thereof or
interest therein, other than by will or, if Participant dies intestate, by the
laws of descent and distribution of the state of his or her domicile at the time
of his or her death.  Except as otherwise provided in Section 3, the Option
shall be exercisable only by Participant during Participant’s lifetime and only
while Participant is employed by the Company or a Subsidiary.

(b) Beneficiaries.  The person or persons whose name appears on any designation
form provided by the Company, or any successor designated by Participant in
accordance herewith (“Beneficiary”) shall be entitled to exercise the Option, to
the extent it is exercisable after the death of Participant, for the period
provided in Section 3(a).  Participant may from time to time revoke or change
his or her beneficiary designation without the consent of any prior designee by
filing a new designation with the Committee which administers the Plan.  The
last designation received by the Committee shall be controlling, provided that
no designation received by the Committee after the date of Participant’s death
shall be effective.  If no valid designation is in effect at the time of
Participant’s death, the Beneficiary shall be deemed to be Participant’s
estate.  Upon the death of the Beneficiary, following the death of Participant,
the Option shall immediately expire and terminate.

5. Restrictions on Shares Purchased upon Exercise of Option. To the extent that
Option Shares are issued to Participant which are not registered under the
Securities Act of 1933 pursuant to an effective registration statement, the
stock certificates evidencing such Option Shares may bear such restrictive
legend as the Company deems to be required or advisable under applicable law.

6. Not Salary, Pensionable Earnings or Base Pay.  Participant acknowledges that
the Award shall not be included in or deemed to be a part of (a) salary, normal
salary or other ordinary compensation, (b) any definition of pensionable or
other earnings (however defined) for the purpose of calculating any benefits
payable to or on behalf of the Participant under any pension, retirement,
termination or dismissal indemnity, severance benefit, retirement indemnity or
other benefit arrangement of the Company or any Affiliate or (c) any calculation
of base pay or regular pay for any purpose.

7. Forfeiture Upon Breach of Certain Other Agreements.  Participant’s breach of
any non-compete, non-disclosure, non-solicitation, assignment of inventions, or
other intellectual property agreement that the Participant may be a party to
with the Company or any Affiliate, in addition to whatever other equitable
relief or monetary damages that the Company or any Affiliate may be entitled to,
shall result in automatic rescission, forfeiture, cancellation, or return, as
applicable, of any Options (whether or not vested) and Option Shares resulting
from the exercise of Options held by Participant.

 



--------------------------------------------------------------------------------

 

 

8. Recoupment/Clawback.  This Award may be subject to recoupment or “clawback”
as may be required by applicable law, stock exchange rules or by any applicable
Company policy or arrangement, as it may be established or amended from time to
time.

9. References.  References herein to rights and obligations of the Participant
shall apply, where appropriate, to the Participant’s legal representative or
estate without regard to whether specific reference to such legal representative
or estate is contained in a particular provision of this Agreement.

10. Miscellaneous.

(a) Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

Bats Global Markets, Inc.

8050 Marshall Drive, Suite 120

Lenexa, KS 66214

Attention: General Counsel
Facsimile: (913) 815-7119

If to the Participant:

At the Participant’s most recent address shown on the Company’s corporate
records, or at any other address which the Participant may specify in a notice
delivered to the Company in the manner set forth herein.

(b) Entire Agreement.    This Award Agreement, the Plan and any other
agreements, schedules, exhibits and other documents referred to herein or
therein constitute the entire agreement and understanding between the parties in
respect of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

(c) Severability.  If any provision of this Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or this Award Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Board, materially altering the intent of this Award
Agreement, such provision shall be stricken as to such jurisdiction, and the
remainder of this Award Agreement shall remain in full force and effect.

 



--------------------------------------------------------------------------------

 

 

(d) Amendment; Waiver.  No amendment or modification of any provision of this
Award Agreement that has a material adverse effect on the Participant shall be
effective unless signed in writing by or on behalf of the Company and the
Participant, provided that the Company may amend or modify this Award Agreement
without the Participant’s consent in accordance with the provisions of the Plan
or as otherwise set forth in this Award Agreement.  No waiver of any breach or
condition of this Award Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature.  Any
amendment or modification of or to any provision of this Award Agreement, or any
waiver of any provision of this Award Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(e) Assignment.  Neither this Award Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Participant.

(f) Successors and Assigns; No Third-Party Beneficiaries.  This Award Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns.  Nothing in this Award Agreement, express or implied, is
intended to confer on any Person other than the Company and the Participant, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Award Agreement.

(g) Governing Law; Waiver of Jury Trial. This Award Agreement shall be governed
by the laws of the State of Delaware, without application of the conflicts of
law principles thereof.  By acknowledging this Award Agreement electronically or
signing it manually, as applicable, the Participant waives any right that the
Participant may have to trial by jury in respect of any litigation based on,
arising out of, under or in connection with this Award Agreement or the Plan.

(h) Participant Undertaking; Acceptance.  The Participant agrees to take
whatever additional action and execute whatever additional documents the Company
may deem necessary or advisable to carry out or give effect to any of the
obligations or restrictions imposed on either the Participant or the Option
pursuant to this Award Agreement. The Participant acknowledges receipt of a copy
of the Plan and this Award Agreement and understands that material definitions
and provisions concerning the Option and the Participant’s rights and
obligations with respect thereto are set forth in the Plan.  The Participant has
read carefully, and understands, the provisions of this Award Agreement and the
Plan.

(i) Dispute Resolution. Except as provided in the last sentence of this
paragraph to the fullest extent permitted by law, the Company and each
Participant agree to waive their rights to seek remedies in court, including but
not limited to rights to a trial by jury.  The Company and each Participant
agree that any dispute between or among them and/or their affiliates arising out
of, relating to or in connection with this Plan will be resolved in accordance
with a confidential two-step dispute resolution procedure involving: (a) Step
One: non-binding mediation, and (b) Step Two: binding arbitration under the

 



--------------------------------------------------------------------------------

 

 

Federal Arbitration Act, 9 U.S.C. § 1, et. seq., or state law, whichever is
applicable.  Any such mediation or arbitration hereunder shall be under the
auspices of the American Arbitration Association (“AAA”) pursuant to its then
current AAA Commercial Arbitration Rules. No arbitration shall be initiated or
take place with respect to a given dispute if the parties have successfully
achieved a mutually agreed to resolution of the dispute as a result of the Step
One mediation.  The mediation session(s) and, if necessary, the arbitration
hearing shall be held in the city/location selected by the Company in its sole
discretion.  The arbitration (if the dispute is not resolved by mediation) will
be conducted by a single AAA arbitrator, selected by the Company in its sole
discretion.  Any award rendered by the arbitrator, including with respect to
responsibility for AAA charges (including the costs of the mediator and
arbitrator), will be final and binding, and judgment may be entered on it in any
court of competent jurisdiction.  In the unlikely event the AAA refuses to
accept jurisdiction over a dispute, the Company and each Grantee agree to submit
to JAMS mediation and arbitration applying the JAMS equivalent of the AAA
Commercial Arbitration Rules.  If AAA and JAMS refuse to accept jurisdiction,
the parties may litigate in a court of competent jurisdiction.

(j) No Liability.  It is the intent of the Company and Participant that the
Option shall not be subject to the provisions of Section 409A of the Code or
shall comply with the requirements of Section 409A to the extent
applicable.  The foregoing notwithstanding, Participant hereby acknowledges and
agrees that the Company shall in no event have any liability to Participant or
any obligation to make any payment to Participant with respect to any tax,
addition to tax, interest or penalty that may be imposed on Participant under
Section 409A of the Code.

(k) Counterparts.  This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument. 

 

 

 



--------------------------------------------------------------------------------